Gregory, J.,
dissenting.
I am unable to concur in the majority opinion. The very contract of listing between Price and Francis, upon which the latter brought this suit, shows upon its face beyond all doubt that it was not a completed contract. This incompleteness is bound to have been known to Francis. He prepared the contract and it discloses that it had to be executed by Mrs. Price. It states that you are authorized to sell “our” home, and “we” agree to pay you the commission; not that “I” agree to pay it. And, finally, provision is made for the signature of Mrs. Price, She never executed it.
Price has never agreed to pay commission on the sale of his wife’s property. His agreement is expressed in the written contract. This is the agreement upon which the suit is brought, and in it Price does not agree to pay any commission on the sale of his wife’s property.
The agent was not misled in any way. He knew that *493Mrs. Price had to sign the contract to make it binding, for he has used expressions in the contract which conclusively show that it was essential that she sign it.
The jury, by its verdict in favor of Mrs. Price, in effect has said that she does not owe any part of the commission, that she was not bound by the contract, and that Price did not make the contract on her behalf. The verdict in her favor was not objected to by Francis, and it is conclusive here that no commissions were due by Mrs. Price on the sale of the property.
In the conclusion of the majority, this is said:
“Here we have a written contract, and in addition thereto, evidence that there was an agreement between O. R. Price and Francis as to the payment of commissions. This situation presented a jury question, and by their verdict the jury have found that a definite agreement did exist and that Francis was entitled to full commissions for services rendered”.
As already indicated, this suit was instituted on the written contract and not on a verbal one. Francis was bound to have known of the interest of Mrs. Price for he provided for it in the written contract.
It may be conceded that a joint owner of real estate, under certain circumstances, may bind himself to pay the real estate commissions not only on his interest in the land but also upon the interest of the other joint owners. But this is not that case. In this case Price bound himself alone to pay the commissions on his one-half interest in the property. If Mrs. Price had signed the contract, as was contemplated, she would have been liable for commissions on her one-half interest. In that event, no one logically could have maintained that Price would have been bound for the commissions on her interest. The fact that she did not sign the contract could not increase the liability of Price. His liability' was fixed by himself when he signed the writing.
Francis, having drawn the incompleted contract, knowing all of the material facts, and knowing that the commis*494sions, if paid, had to be paid by both Price and his wife, is now estopped to say that he had a'verbal or implied agreement with Price alone whereby the latter agreed to pay the entire commission instead of one-half of it. Francis, having brought this suit on the written contract, must stand or fall on it alone. It binds Price but not his wife. The agent should not be allowed to shift his position from the written contract to some other verbal understanding which was never pleaded.
The verdict in favor of Mrs. Price concludes the question of any possible agency that might have existed between Price and his wife. The jury has found that no agency existed, and therefore Price was not authorized to list his wife’s property for sale.
As I view it, Price, according to the written contract, never having agreed to pay the commissions on his wife’s property, is only liable for commissions' on his own. I think the verdict and judgment should be against Price for the usual commissions on his property and not for commissions on the property of his wife.
In some of its aspects this case is not unlike the case of Mosell Realty Corp. v. Schofield, 183 Va. 782, 33 S. E. (2d) 774.